 1

 2

 3

 4

 5

 6

 7
                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON
 8
                                AT SEATTLE
 9

10        UNITED STATES OF AMERICA,      CASE NO. C16-0052JLR
          ex rel. RAJU A.T. DAHLSTROM,
11                                       ORDER GRANTING
                                         DEFENDANTS’ MOTION FOR
          STATE OF WASHINGTON, ex rel.
12                                       SUMMARY JUDGMENT AND
          RAJU A.T. DAHLSTROM,           DENYING DEFENDANTS’
13                                       MOTIONS IN LIMINE AS MOOT
                          Plaintiffs,
14               v.

15        SAUK-SUIATTLE INDIAN TRIBE
          OF WASHINGTON, et al.,
16
                          Defendants.
17

18   //

19   //

20   //

21   //

22   //



     ORDER - 1
 1                                     I.    INTRODUCTION

 2          Before the court are: (1) Defendants Christine Marie Jody Morlock, Robert Larry

 3   Morlock, and Ronda Kay Metcalf’s (collectively, “Individual Defendants”) motion for

 4   summary judgment (MSJ (Dkt. # 64)), and (2) Individual Defendants’ motions in limine

 5   (MIL (Dkt. # 77)). The court has reviewed the summary judgment motion, the parties’

 6   submissions in support of and in opposition to the motion, the relevant portions of the

 7   record, and the applicable law. Being fully advised, 1 the court GRANTS Individual

 8   Defendants’ summary judgment motion and DISMISSES this action WITH

 9   PREJUDICE. In light of this ruling, the court DENIES Individual Defendants’ motions

10   in limine as MOOT.

11   //

12   //

13
            1
14             Mr. Dahlstrom requests oral argument. (See Resp. (Dkt. # 72) at 1.) The general rule is
     that the court should not deny a request for oral argument made by a party opposing a motion for
     summary judgment unless the motion is denied. See Dredge Corp. v. Penny, 338 F.2d 456, 462
15
     (9th Cir. 1964). However, a district court’s denial of a request for oral argument on summary
     judgment does not constitute reversible error in the absence of prejudice. Partridge v. Reich, 141
16   F.3d 920, 926 (9th Cir. 1998) (citing Fernhoff v. Tahoe Reg’l Planning Agency, 803 F.2d 979,
     983 (9th Cir. 1986)). There is no prejudice in refusing to grant oral argument where the parties
17   have ample opportunity to develop their legal and factual arguments through written submissions
     to the court. Id. (“When a party has an adequate opportunity to provide the trial court with
18   evidence and a memorandum of law, there is no prejudice [in refusing to grant oral
     argument] . . . .”) (quoting Lake at L.V. Inv’rs Grp., Inc. v. Pac. Malibu Dev. Corp., 933 F.2d
19   724, 729 (9th Cir. 1991)) (alterations in Partridge). Mr. Dahlstrom provided the court with
     lengthy written submissions in support of his opposition to Individual Defendants’ summary
20   judgment motion. (See Resp.; Waszak Decl. (Dkt. # 70); Pope Decl. (Dkt. # 71) (attaching over
     680 pages of exhibits); Dahlstrom Decl. (Dkt. # 74) (attaching over 900 pages of exhibits).) The
     court concludes that—given Mr. Dahlstrom’s extensive written submissions—he suffers no
21
     prejudice in the absence of oral argument. The court also concludes that oral argument would
     not be of assistance in deciding the motion. See Local Rules W.D. Wash. LCR 7(b)(4).
22   Accordingly, the court DENIES Mr. Dahlstrom’s request for oral argument.


     ORDER - 2
 1                                  II.   BACKGROUND

 2   A.    Mr. Dahlstrom’s Employment with the Tribe

 3         Mr. Dahlstrom was initially hired as a social worker for Defendant Sauk-Suiattle

 4   Indian Tribe of Washington’s (“the Tribe”) Indian Child Welfare Department in 2010.

 5   (6/6/19 Nedderman Decl. (Dkt. # 67) ¶ 2, Ex. 1.) Mr. Dahlstrom became the Director of

 6   the Department in 2011. (Id. ¶ 3, Ex. 2.) On April 30, 2015, the Tribe appointed Mr.

 7   Dahlstrom interim Health and Social Services (“HSS”) Director. (Id. ¶ 4, Ex. 3.) In July

 8   2015, the Tribe appointed him HSS Director. (Id. ¶ 5, Ex. 4.) As an at-will employee,

 9   Mr. Dahlstrom acknowledged that the Tribe “may terminate [his] employment at any

10   time, with or without cause.” (Id. ¶ 6, Ex. 5.) The Tribe placed Mr. Dahlstrom on

11   administrative leave with pay in October 2015. (Id. ¶ 7, Ex. 6.) The Tribal Counsel

12   terminated his employment without cause on December 4, 2015. (Id. ¶ 8, Ex. 7; see also

13   Metcalf Decl. (Dkt. # 66) ¶ 2.) Mr. Dahlstrom received a letter confirming his

14   termination on December 8, 2015. (6/6/19 Nedderman Decl. ¶ 9, Ex. 8.)

15   B.    This Lawsuit

16         Plaintiffs United States of America, ex rel. Raju A.T. Dahlstrom and State of

17   Washington, ex rel. Raju A.T. Dahlstrom (collectively, “Mr. Dahlstrom”) filed this qui

18   tam lawsuit on January 12, 2016, approximately one month after he was terminated. (See

19   Compl. (Dkt. # 1).) Mr. Dahlstrom asserts claims under the federal False Claims Act

20   (“FCA”), 31 U.S.C. § 3729, et seq., and the Washington Medicaid Fraud False Claims

21   Act (“the Washington Medicaid Fraud FCA”), RCW ch. 74.66. (See Compl. ¶¶ 71-82.)

22   He also brings claims for FCA retaliation and Washington Medicaid Fraud FCA


     ORDER - 3
 1   retaliation. 2 (See id. ¶¶ 92-95.) On September 26, 2016, both the United States and the

 2   State of Washington opted not to intervene in this suit. (Not. Declining Intervention

 3   (Dkt. # 8).) On September 28, 2016, the court unsealed the pleadings. (9/28/16 Order

 4   (Dkt. # 9).) The court later dismissed Mr. Dahlstrom’s claims against the Tribe on

 5   grounds of sovereign immunity but permitted Mr. Dahlstrom’s claims against Individual

 6   Defendants to proceed. (See generally 3/21/17 Order.)

 7   C.     Alleged False Claims

 8          Although Mr. Dahlstrom’s complaint and other filings are often confusing and

 9   difficult to follow, the parties implicitly agree that he raises seven alleged false claims in

10   this lawsuit. (See MSJ at 4 (“[D]efendants believe that there are only seven alleged false

11   claims in this lawsuit.”); Resp. at 10-16 (responding to the seven alleged false claims in

12   Defendants’ motion for summary judgment and failing to identify any additional alleged

13   false claims).) 3 The court recounts the relevant facts with respect to each such claim in

14   the analysis section below. The court now considers Individual Defendants’ motion for

15   summary judgment on all of Mr. Dahlstrom’s claims.

16
            2
              Mr. Dahlstrom also brought claims for declaratory and injunctive relief and breach of
17   contract against the Tribe only. (See Compl. ¶¶ 83-88.)

18          3
               To the extent that there are other alleged false claims hidden in Mr. Dahlstrom’s
     complaint, which Mr. Dahlstrom did not identify in response to Individual Defendants’ summary
19   judgment motion, the court declines to consider those claims now, and dismisses them. See
     Dahlstrom v. United States, No. C16-1874RSL, 2019 WL 1514212, at *2 (W.D. Wash. Apr. 8,
20   2019), reconsideration denied, No. C16-1874RSL, 2019 WL 1979312 (W.D. Wash. May 3,
     2019) (dismissing “other hidden claims” in Mr. Dahlstrom’s complaint for wrongful discharge
     against Individual Defendants and others); see also Muhareb v. Lowe’s HIW, Inc., No.
21
     EDCV1201290VAPOPX, 2012 WL 12892156, at *4 (C.D. Cal. Oct. 25, 2012) (“Judges are not
     like pigs, hunting for truffles buried in [pleadings].”) (alteration in original) (quoting Greenwood
22   v. F.A.A., 28 F.3d 971, 977 (9th Cir. 1994)).


     ORDER - 4
 1                                      III.    ANALYSIS

 2   A.     Summary Judgment Standard

 3          Summary judgment is proper when the pleadings, discovery, and other materials

 4   on file, including any affidavits or declarations, show that “there is no genuine issue as to

 5   any material fact and that the movant is entitled to judgment as a matter of law.” Fed. R.

 6   Civ. P. 56(a); see also Miranda v. City of Cornelius, 429 F.3d 858, 860 n.1 (9th Cir.

 7   2005). To satisfy its burden at summary judgment, a moving party with the burden of

 8   persuasion “must establish beyond controversy every essential element of its . . . claim.”

 9   S. Cal. Gas Co. v. City of Santa Ana, 336 F.3d 885, 888 (9th Cir. 2003) (internal

10   quotation marks and citation omitted). By contrast, a moving party without the burden of

11   persuasion “must either produce evidence negating an essential element of the

12   nonmoving party’s claim or defense or show that the nonmoving party does not have

13   enough evidence of an essential element to carry its ultimate burden of persuasion at

14   trial.” Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Cos., Inc., 210 F.3d 1099, 1102 (9th

15   Cir. 2000) (citing High Tech Gays v. Def. Indus. Sec. Clearance Office, 895 F.2d 563,

16   574 (9th Cir. 1990)). “If the party moving for summary judgment meets its initial burden

17   of identifying for the court the portions of the materials on file that it believes

18   demonstrate the absence of any genuine issue of material fact, the nonmoving party may

19   not rely on the mere allegations in the pleadings in order to preclude summary

20   judgment[, but instead] must set forth, by affidavit or as otherwise provided in Rule 56,

21   specific facts showing that there is a genuine issue for trial.” T.W. Elec. Serv., Inc. v.

22   Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987) (internal citations and


     ORDER - 5
 1   quotation marks omitted) (citing, among other cases, Celotex Corp. v. Catrett, 477 U.S.

 2   317, 106 (1986)).

 3            “A non-movant’s bald assertions or a mere scintilla of evidence in his favor are

 4   both insufficient to withstand summary judgment.” FTC v. Stefanchik, 559 F.3d 924, 929

 5   (9th Cir. 2009). In addition, the evidence presented by the parties must be admissible.

 6   See Fed. R. Civ. P. 56(e); see also Pelletier v. Fed. Home Loan Bank of S.F., 968 F.2d

 7   865, 872 (9th Cir. 1992) (to survive summary judgment, the non-moving party

 8   “ordinarily must furnish affidavits containing admissible evidence tending to show the

 9   existence of a genuine dispute of material fact”). Conclusory, speculative testimony in

10   affidavits and moving papers is insufficient to raise genuine issues of fact and defeat

11   summary judgment. See Thornhill Publ’g Co., Inc. v. GTE Corp., 594 F.2d 730, 738 (9th

12   Cir. 1979). With that said, courts do not make credibility determinations or weigh

13   conflicting evidence at the summary judgment stage and must view all evidence and draw

14   all inferences in the light most favorable to the non-moving party. See T.W. Elec., 809

15   F.2d at 630-31 (citing Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

16   574, 587 (1986)); see also Motley v. Parks, 432 F.3d 1072, 1075, n.1 (9th Cir. 2005) (en

17   banc).

18   B.       Preliminary Matters

19            Although presently represented by counsel, Mr. Dahlstrom’s 43-page qui tam

20   complaint was initially filed pro se. 4 (See Compl.) His complaint contains a maze of

21
              4
              Mr. Dahlstrom filed this action on January 12, 2016. (See Compl.) On January 22,
22   2016, the court issued an order to show cause why the matter should not be dismissed because


     ORDER - 6
 1   disjointed factual allegations, numerous related and unrelated legal and factual tangents,

 2   and many pages of legal citations and explanations. 5 (See generally id.) Once he

 3   obtained representation, Mr. Dahlstrom’s filings did not significantly improve. (See

 4   generally Dkt.) For example, his responsive memorandum is nearly as difficult to follow

 5   as his complaint. (Compare Resp. with Compl.) Further, his responsive memorandum

 6   violates the court’s rules concerning formatting, and accordingly, it also violates the

 7   court’s rules governing the length of briefs. See infra n.12, n.16; see also Local Rules

 8   W.D. Wash. LCR 7(e), 10(a). More significantly, Mr. Dahlstrom’s citations to the record

 9   are often in error or simply refer the court to conclusory allegations made in his own

10   declaration or to other irrelevant or inadmissible evidence. See infra § III.C.4-5; n.12;

11   (see generally Resp.) Indeed, Mr. Dahlstrom filed over 1,700 pages of declarations and

12   accompanying exhibits in opposition to Individual Defendants’ motion. (See Waszak

13   Decl.; Pope Decl.; Dahlstrom Decl.) Yet, he cites to only a small portion of any of these

14   documents in his responsive memorandum, and as noted above, many of these citations

15   are in error. (See generally Resp.); see also infra § III.C.4-5; n.12.

16          “[I]t is not . . . [the] task . . . of the district court . . . to scour the record in search of

17   a genuine issue of triable fact.” Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996)

18   //

19
     the FCA does not authorize a realtor to prosecute a 31 U.S.C. § 3729 violation pro se. (See OSC
20   (Dkt. # 2).) On February 18, 2016, attorney Richard Lamar Pope, Jr. filed a notice of appearance
     on behalf of Mr. Dahlstrom. (Not. of Appearance (Dkt. # 3).)
21          5
            Defendants moved to dismiss Mr. Dahlstrom’s complaint on grounds of sovereign
     immunity but they did not move to dismiss his complaint based on inadequate factual pleading.
22   (See MTD (Dkt. # 13); see also 3/21/17 Order.)


     ORDER - 7
 1   (quoting Richards v. Combined Ins. Co., 55 F.3d 247, 251 (7th Cir.1995)); see also

 2   Greenwood, 28 F.3d at 977 (citing United States v. Dunkel, 927 F.2d 955, 956 (7th Cir.

 3   1991)) (“Judges are not like pigs, hunting for truffles buried in briefs.”). The court

 4   “rel[ies] on the nonmoving party to identify with reasonable particularity the evidence

 5   that precludes summary judgment.” Keenan, 91 F.3d at 1279; see also Californians for

 6   Renewable Energy v. Cal. Pub. Utilities Comm’n, 922 F.3d 929, 936 (9th Cir. 2019).

 7   Factual citations in a party’s brief should identify the evidence that will create a triable

 8   issue. Instead, as noted above, many of Mr. Dahlstrom’s citations direct the court to a

 9   portion or page of the record that provides little or no support for the cited proposition in

10   his memorandum. In this respect, his responsive memorandum “obfuscate[s] rather than

11   promote[s] an understanding of the facts” and undermines rather than supports the

12   proposition that there are genuine, triable, material factual disputes. Keenan, 91 F.3d at

13   251. To the extent that Mr. Dahlstrom’s responsive memorandum fails to cite evidence

14   in his voluminous and meandering factual filings that demonstrates a material factual

15   dispute for trial, the court will not search for such a dispute here.

16   C.     FCA Claims

17          The FCA makes liable anyone who “knowingly presents, or causes to be

18   presented, a false or fraudulent claim for payment or approval,” or “knowingly makes,

19   uses, or causes to be made or used, a false record or statement material to a false or

20   fraudulent claim.” 31 U.S.C. § 3729(a)(1)(A), (B). A “claim” includes a direct request

21   for government payment as well as a reimbursement request made to the recipients of

22   federal funds under a federal benefits program. 31 U.S.C. § 3729(b)(2)(A); Universal


     ORDER - 8
 1   Health Servs., Inc. v. United States (Escobar), --- U.S. ---, 136 S. Ct. 1989, 1996 (2016).

 2   “A claim under the [FCA] requires a showing of ‘(1) a false statement or fraudulent

 3   course of conduct, (2) made with the scienter, (3) that was material, causing (4) the

 4   government to pay out money or forfeit moneys due.’” United States ex rel. Campie v.

 5   Gilead Scis., Inc., 862 F.3d 890, 899 (9th Cir. 2017) (quoting United States ex rel.

 6   Hendow v. Univ. of Phx., 461 F.3d 1166, 1174 (9th Cir. 2006)).

 7          Significantly, it is not enough to allege regulatory violations, id. (citing United

 8   States ex rel. Hopper v. Anton, 91 F.3d 1261, 1266 (9th Cir. 1996)); nor “a private

 9   scheme,” without evidence of a claim requesting illegal payments, United States v. Kitsap

10   Physicians Serv., 314 F.3d 995, 1002 (9th Cir. 2002). Rather, the plaintiff “must

11   establish that a false claim was submitted to the government.” Id. Indeed, “the false

12   claim or statement must be the ‘sine qua non of receipt of state funding.’” Campie, 862

13   F.3d at 898-99 (quoting Ebeid ex rel. United States v. Lungwitz, 616 F.3d 993, 998 (9th

14   Cir. 2010)).

15          As to the knowledge element, a defendant acts knowingly if it has actual

16   knowledge, deliberate ignorance of the statement, or reckless disregard as to the truth of

17   the statement. 31 U.S.C. § 3729(b)(1). “Innocent mistakes, mere negligent

18   misrepresentations and differences in interpretations” do not constitute knowingly false

19   statements. United States ex rel. Hopper v. Anton, 91 F.3d 1261, 1267 (9th Cir. 1996).

20          “A failure to raise a triable issue of fact as to any of these . . . elements justifies

21   the summary judgment dismissal of [the relator’s] claims.” Kitsap Physicians Serv., 314

22   F.3d at 1000 (citing Hagood v. Sonoma Cty. Water Agency, 81 F.3d 1465, 1477-79 (9th


     ORDER - 9
 1   Cir. 1996)). Although his claims and arguments are at times confusing and difficult to

 2   follow, the court endeavors to understand and then address each of Mr. Dahlstrom’s

 3   asserted FCA claims.

 4          1.       False Claim 1—Alleged Transfer of Properties

 5          Mr. Dahlstrom alleges that the Tribe “purchased properties, in excess of

 6   $500,000[.00],” and “transferred real properties to various persons or agents of the . . .

 7   Tribe in contravention of the IRA-process 6 approved for bringing fee-land into

 8   trust-land.” (Compl. ¶ 16(a) (footnote added); see also id. ¶¶ 75-82.) In his deposition,

 9   Mr. Dahlstrom testified that this claim applies to Ms. Metcalf but not to Dr. Morlock or

10   Mr. Morlock. (6/6/19 Nedderman Decl. (Dkt. # 67) ¶ 14, Ex. 13 (“Dahlstrom Dep.”) 7 at

11   133:25-134:2, 479:20-480:4.) When asked to describe Ms. Metcalf’s involvement, Mr.

12   Dahlstrom stated that it was his understanding that she was “the spokesperson and the

13   signer on behalf of the council [for] . . . these transactions.” (Id. at 480:8-10.) When

14   pressed for specific evidence of wrongdoing by Ms. Metcalf, Mr. Dahlstrom stated in his

15   deposition that she “served as both general manager . . . [and] was also a voting member

16   on the council” so that she could “either halt the fraud or . . . perpetuate it.” (Id. at

17   480:18-22.) Mr. Dahlstrom offers no other material evidence.

18   //

19   //

20          6
                See Indian Reorganization Act (“IRA”), 25 U.S.C. §§ 5101-29.
21          7
              Portions of Mr. Dahlstrom’s deposition appear at another place in the record. (See
     7/17/19 Nedderman Decl. (Dkt. # 76) ¶ 2, Ex. 1.) Irrespective of where Mr. Dahlstrom’s
22   deposition appears in the record, the court will cite to it as “Dahlstrom Dep.”


     ORDER - 10
 1             The gravamen of Mr. Dahlstrom’s claim is that the tribe “was involved in

 2   purchasing properties under false reasons – specifically, to use federal dollars to leverage

 3   purchases of the properties without intending to use those purchased properties for

 4   advertised or expressed use.” (6/6/19 Nedderman Decl. ¶ 17, Ex. 15 at 41.) Mr.

 5   Dahlstrom states that the Tribe advertised using the properties for children’s therapeutic

 6   programs and other services, and that he was “invited . . . to assist in the development of

 7   effective strategies for securing these properties,” but “was completed [sic] shut out of

 8   this process and left in the dark as to the real intentions for the foregoing properties.” (Id.

 9   at 42.)

10             However, during his deposition, Mr. Dahlstrom admitted that—as far has he

11   knows—the Tribe never went forward with its application to the State of Washington

12   concerning these properties. Specifically, he testified:

13             Yeah, there were two different properties. I was told that it was for the use
               of children – for children and for therapy and for all sorts of programs. . . .
14             [A]nd that was initially what I was told was going to happen. Now, whether
               or not its full implementation ever occurred, I don’t know because I’m no
15             longer there, so I don’t know. All I know is that there was some pretense
               that this is what it was about, but as far as I know, the program, at least while
16             I was still there, was never allowed to get off the ground. There were
               representations made to the State of Washington, through my office, that I
17             had been directed by the council to produce a program. We provided
               application for consideration and everything. And then . . . The – only then
18             for all of that to come crumbling to the ground because Ms. Metcalf told me
               we weren’t going forward with it.
19
     (Dahlstrom Dep. at 122:9-123:3.) Indeed, Mr. Dahlstrom acknowledged that he knows
20
     very little about the transaction at all:
21
               Q: . . . Do you have any personal knowledge what specific funds were used
22             . . . for the purchase of these properties?


     ORDER - 11
 1         A: The only thing I know is what [a Council member] described to me. He
           said the tribe gave him cash and he was supposed to go and approach the
 2         purchasing of all this. So how that – how that happened in terms of
           whether he was a front person for providing the cash to buy property on
 3         moneys that belonged to the tribe, whether it was through federal contracts
           or moneys from the State or from a private enterprise or from tribal
 4         resources, a casino, receipts, I don’t know, all I know is that [the council
           member] said the monies were pulled out of the bank and handed to him,
 5         and in the form of a payment that he was supposed to handle privately.

 6                                          **********
           Q: But do you know who purchased [the properties], whether it was a tribe
 7         or a private individual, do you know?
           A: I never saw the documents.
 8                                          **********
           Q: Okay. But you don’t know if, specifically, whether any federal funds
 9         were used to purchase this property; is that correct?
           A: I know that [a Council member] told me that they removed money from
10         the bank where our contracts and grants were kept.

11                                         **********
           Q: [M]y question to you is: Do you have any evidence that a single federal
12         dollar was used to purchase that property?
           A: The only evidence that I have is that [a Council member] indicated to me
13         that the moneys were coming from the Coastal Bank where the federal
           dollars and grant moneys are, and that’s the only reference point I have.
14
                                            **********
15         Q: . . . [O]ther than what [the Council member] told you, that he purchased
           those properties from some source, you have no evidence that any federal
16         funds were used to purchase those properties; is that correct? It’s a yes or no
           question.
17         A: Well, it’s not that simple because I don’t have discovery, but based on –
           based on what I know at the time, his representations were that he was given
18         money to purchase property and it came out of Coastal Bank where the tribal
           grants and contract money is stored.
19         Q: That’s the only information you have?
           A: That – for right now, yes.
20
     (Id. at 126:24-127:13, 127:21-23, 129:11-16, 131:21-132:2, 133:9-21.)
21
     //
22


     ORDER - 12
 1          Mr. Dahlstrom’s lack of knowledge concerning the transaction is unsurprising

 2   because, as the Tribe’s Health and Social Services Director, he was not involved in the

 3   purchase of any land. (Metcalf Decl. (Dkt. # 66) ¶ 3.) Ms. Metcalf, as the Tribe’s

 4   General Manager, testifies that the Tribe has not used either grant or contract money to

 5   purchase property since at least 2005—well before the allegations Mr. Dahlstrom makes

 6   in his complaint occurred. (See id.; see also Compl. at 8-9; see also Resp. at 10

 7   (describing the period for this claim as “2014-2015”).)

 8          However, in response to Individual Defendants’ motion for summary judgment,

 9   Mr. Dahlstrom’s claim changed. He now claims that federal Indian Self-Determination

10   and Education Assistance Act of 1975 (“ISDEAA”) funds were “leveraged” to purchase

11   certain properties on behalf of the Tribe. (Resp. at 10.) The sole evidence he offers in

12   support of this new theory is his declaration testimony in which he asserts that a tribal

13   employee “advised [him] that [the tribal employee] was concerned having made this

14   purchase after [General Manager] Metcalf’s approval to use or leverage ISDEAA funds

15   as back-up collateral for purchasing of the Healing Lodge -properties.” (Dahlstrom Decl.

16   (Dkt. # 73) ¶ 34 (bolding and italics in original).)

17          First, the court will not allow Mr. Dahlstrom to inject a new theory of liability in

18   response to Individual Defendants’ motion for summary judgment. Mr. Dahlstrom did

19   not plead the leveraging of ISDEAA funds in his complaint. (See Compl. ¶ 16(a) (“The

20   . . . Tribe purchased properties, in excess of $ 500,000; transferred real properties to

21   various persons or agents of the . . . Tribe in contravention of the IRA -process approved

22   for bringing fee-land into trust-land.”).) He raised this theory for the first time in his


     ORDER - 13
 1   summary judgment response and his declaration. (See Resp. at 10 (citing Dahlstrom

 2   Decl. ¶ 34).) Federal Rule of Civil Procedure 8 requires that a complaint contain “a short

 3   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

 4   Civ. P. 8(a). The Ninth Circuit has explained that where “the complaint does not include

 5   the necessary factual allegations to state a claim, raising such claim in a summary

 6   judgment motion is insufficient to present the claim to the district court.” Navajo Nation

 7   v. U.S. Forest Serv., 535 F.3d 1058, 1079-80 (9th Cir. 2008). Similarly, in Coleman v.

 8   Quaker Oats Co., where the plaintiff attempted to raise a new theory at summary

 9   judgment that was not pled in the complaint or raised during discovery, the Ninth Circuit

10   held that allowing the plaintiff to do so “would prejudice the defendant by forcing them

11   to develop entirely new defenses that were not explored through discovery.” 232 F.3d

12   1271, 1292 (9th Cir. 2000); see also Smith v. City & Cty. of Honolulu, 887 F.3d 944,

13   951-52 (9th Cir. 2018) (relying on Coleman). Accordingly, the court GRANTS

14   Individual Defendants’ motion for summary judgment concerning the alleged leveraging

15   of ISDEAA funds to purchase certain properties for the Tribe.

16          With respect to Mr. Dahlstrom’s initial allegations concerning the purchase or

17   transfer of tribal lands, he fails to identify any false claim made to the government. See

18   Kitsap Physicians Serv., 314 F.3d at 1002 (stating that the plaintiff “must establish that a

19   false claim was submitted to the government”). Although Mr. Dahlstrom claims that

20   someone obtained or “leveraged” federal money under false pretenses, his only evidence

21   that the source of the funds was federal is that the money was removed “from the bank

22   where [the Tribe’s] contracts and grants were kept.” (Dahlstrom Dep. at 129:11-16.) Mr.


     ORDER - 14
 1   Dahlstrom’s failure to identify a claim made to the government and to support the claim

 2   with competent evidence is “fatal to his action.” See Kitsap Physicians Serv., 314 F.3d at

 3   1003.

 4           The court notes that Mr. Dahlstrom’s responsive memorandum also raises the

 5   possibility of FCA liability under “an implied false certification” theory. (See Resp. at

 6   19-21.) To establish falsity required to support a FCA claim under an implied false

 7   certification theory, Mr. Dahlstrom must establish that the defendant does not merely

 8   request payment, but also makes specific representation about the goods or services

 9   provided, and that the defendant’s failure to disclose noncompliance with material

10   statutory, regulatory, or contractual requirements makes those representations misleading

11   half-truths. See United States Ex Rel. Rose v. Stephens Inst., 909 F.3d 1012, 1018 (9th

12   Cir. 2018) (citing Escobar, 136 S. Ct. at 2001). Mr. Dahlstrom, however, fails to present

13   any evidence that Defendants (1) submitted claims for payment with “specific

14   representations” relevant to this case, and (2) failed to disclose noncompliance with

15   material statutory, regulatory, or contractual requirements that made those representations

16   misleading half-truths. See id. Indeed, he has not even specifically identified a claim for

17   payment as to any of his claims; nor has he cited a law or rule “necessarily implicated” in

18   such a claim. See id. at 1017-18. Further, he fails to demonstrate with competent

19   evidence that Defendants were not in compliance with any law or rule or that such non-

20   compliance was material. See id. Accordingly, the court GRANTS Individual

21   Defendants’ motion for summary judgment on the entirety of this claim concerning the

22   alleged transfer of properties.


     ORDER - 15
 1          2. False Claim 2—Loan Repayment Obligations

 2          Mr. Dahlstrom contends that Dr. Morlock “facilitated an application with the Loan

 3   Repayment Program [(“LPR”)] in order to retire over three-hundred thousand in student

 4   loan debts from the [Department of Health and Human Services]/Indian Health Services.”

 5   (Compl. ¶ 16(b).) Mr. Dahlstrom’s initial allegations concerning this asserted false claim

 6   were two-fold. First, he believed Dr. Morlock was ineligible for LPR because “Indian

 7   Health Services’ site-score cards do not include the recruitment of Naturopathic doctor.”

 8   (Id.) During his deposition, Mr. Dahlstrom stated that his “understanding [was] that there

 9   was never an authorization to alter the [federal funding] contract to indicate that a

10   naturopathic practitioner was now approved under those federal dollars.” (Dahlstrom

11   Dep. at 193:4-7.) However, he admitted that “the general manager and the Council”

12   would have had the authority to alter the contract. (Id. at 193:8-14.)

13          In contravention to Mr. Dahlstrom’s “understanding,” Ms. Metcalf, the general

14   manager, declares that she received approval from Indian Health Services for Dr.

15   Morlock to practice naturopathic medicine for the Tribe. (Metcalf Decl. ¶ 4.) Mr.

16   Dahlstrom admits he was not informed of such authorization, although he asserts that he

17   “would have been made aware that she was approved.” (Dahlstrom Dep. at 193:15-25.)

18   He further admits that he lacks any documentation regarding whether Dr. Morlock ever

19   received federal funding from the LPR. (Id. at 188:20-24.)

20          Second, Mr. Dahlstrom believed that Dr. Morlock did not satisfy an apparent

21   85-percent threshold for patient care and management, which he avers is needed to

22   qualify for LRP. (See id. at 153:17-156:10.) Mr. Dahlstrom concluded that Dr.


     ORDER - 16
 1   Morlock’s 85-percent attestation “was not credible” based solely off his periodic check of

 2   patient sign in sheets and “patient flow information” from 2015. (Id. at 429:16-431:2.)

 3          On the other hand, Dr. Morlock declares that she was eligible for LRP (C.

 4   Morlock Decl. (Dkt. # 65) ¶ 3), and her eligibility was confirmed by an “Indian Health

 5   Services loan repayment person” (Pope Decl. (Dkt. # 71) ¶ 6, Ex. 5 (“C. Morlock Dep.”)

 6   at 42:6-10). She states that she followed “all regulations put forth by the [Indian Health

 7   Service] LRP, including managing clinic and administration time, as was supported by

 8   [her] yearly reporting to [Indian Health Service] LRP.” (Id.) These yearly reports

 9   required not only Dr. Morlock’s signature, “but also the signature of three tribal

10   employees[,] including an official time keeper, [her] supervisor, and human resources.”

11   (Id. ¶ 3, Ex. 1.)

12          In response to Individual Defendants’ motion for summary judgment, Mr.

13   Dahlstrom’s theory of liability concerning this claim changed. He now asserts that

14   because the Tribe hired Dr. Stephen Waszak, Dr. Morlock’s employment “was not

15   justified” and “was [a] misuse of federal resources.” (Resp. at 11.) Mr. Dahlstrom adds

16   that Dr. Morlock “was in [his] estimation not eligible for [LRP] as [the Tribe] ha[d] just

17   recently retained the services of a medical doctor.” (Dahlstrom Decl. ¶ 62.) Mr.

18   Dahlstrom did not plead this new theory of liability in his complaint (see Compl.

19   ¶ 16(b)); nor, as discussed above, did he raise it during discovery. For the same reasons

20   as stated above, the court will not allow Mr. Dahlstrom to present new theories of

21   liability on this alleged FCA claim in response to summary judgment. See supra

22   § III.C.1.


     ORDER - 17
 1          More importantly, Mr. Dahlstrom cites no competent testimony or evidence that

 2   any false claim was made to the government regarding his LRP allegations. (See Resp. at

 3   10-11 (citing Dahlstrom Decl. ¶¶ 44-47, Ex. 5).) His opinions regarding personnel

 4   mismanagement are insufficient. “It is not enough for [Mr. Dahlstrom] ‘to describe a

 5   private scheme in detail but then to allege simply and without any stated reason for his

 6   belief that claims requesting illegal payments must have been submitted.’” See Kitsap

 7   Physicians Serv., 314 F.3d at 1002 (quoting United States ex rel. Clausen v. Lab. Corp. of

 8   Am., 290 F.3d 1301, 1311 (11th Cir. 2002)). Mr. Dahlstrom “must show ‘an actual false

 9   claim for payment being made to the Government.’” Id. (quoting Clausen, 290 F.3d at

10   1311). Accordingly, the court GRANTS Individual Defendants’ motion for summary

11   judgment on his claim concerning loan repayment obligations. 8

12          3. Dr. Morlock’s Position with the Tribal Clinic

13          Mr. Dahlstrom claims in his complaint that Dr. Morlock “attempted (without

14   success) to compel [him] to change [her] position (from a Council Approved Nurse

15   Practitioner position) to Naturopathic Physician – full-time job posting.” (Compl.

16   ¶ 16(c).) He asserts that Dr. Morlock was appointed “to the position [of] Nurse

17   Practitioner in 2014” and has been “working out of [the] scope of her employment and

18   //

19   //

20
            8
               Further, even if Mr. Dahlstrom had evidence of the submission of a claim, he lacks
21
     evidence to show any claim was made fraudulently or that such a claim was material. See
     Hopper, 91 F.3d at 1267 (“Innocent mistakes, mere negligent misrepresentations and differences
22   in interpretations” do not constitute knowingly false statements.”).


     ORDER - 18
 1   lawful requirements of her license.” 9 (Id.) However, in response to Individual

 2   Defendants’ motion for summary judgment, he now states that his concerns about Dr.

 3   Morlock are limited to “his concerns that Dr. Morlock should not be approved for

 4   ISDEAA funding” as stated in the previous claim. (See Resp. at 11); see also supra

 5   § III.C.2. He cites no additional evidence beyond the insufficient evidence cited in

 6   support of the previous claim. (See Resp. at 11.) The court, therefore, GRANTS

 7   Individual Defendants’ motion for summary judgment on this claim on the same basis

 8   that it granted summary judgment on the previous claim.

 9          4. Alleged Vaccine-Related Issues

10          Mr. Dahlstrom asserts that Defendants used and wasted $90,000.00 in “spoiled”

11   vaccines. (See Compl. ¶¶ 45, 75-82.) He alleges that Defendants conspired “to conceal,

12   hold, or withhold Government property (i.e., ‘spoiled’ or ‘damaged’ or unused vaccines)

13   for extended periods of time to avoid responsibility or liability for authorizing [the]

14   administration of ‘spoiled’ or damaged’ [sic] vaccines.” (Id. ¶ 79.) He claims that

15   vaccines were wasted due to “chronic power outages, mismanagement, and no follow

16   through with policy or procedures.” (Id. at 25 n.34.) He asserts that vaccines were

17   improperly “commingled,” that they were held in unsanitary refrigerators, and that Dr.

18   Morlock was permitted to take some of the vaccines to her home for use at her private

19   clinic. (Dahlstrom Dep. at 215:3-19.)

20   //

21          9
              Dr. Morlock was hired as a “Nuturopathic [sic] Doctor/Midwife” as of July 18, 2014,
     prior to Mr. Dahlstrom’s appointment as the Tribe’s interim HHS Director. (6/6/19 Nedderman
22   Decl. ¶ 15, Ex. 14.)


     ORDER - 19
 1          However, he acknowledges that he has no evidence that any of the vaccines were

 2   contaminated or compromised, 10 presents no evidence that a contaminated vaccine was

 3   used on a patient (see Resp. at 11-14), and admits he has no evidence of how many

 4   vaccines were wasted or spoiled. 11 Although he testifies that Dr. Morlock told him,

 5   verbally, that she stored vaccines worth $30,000.00 at her home and private clinic

 6   (Dahlstrom Dep. at 215:13-216:5), he never saw any invoices or documents reflecting the

 7   value or number of vaccines despite his status as HSS Director (id. at 216:6-25).

 8          Dr. Morlock testifies that she did not use tribal resources for her private gain,

 9   never took tribal vaccines for use in her private clinic, never administered or stored

10   vaccines in her private practice, and never told Mr. Dahlstrom otherwise. (Morlock Decl.

11   //

12
            10
13               Mr. Dahlstrom testified as follows:

14          Q: . . . [M]y question is, do you have any evidence that any of the vaccines in that
            refrigerator that you opened and observed were contaminated in any way?
            A: I was not able to get from [Dr. Morlock], any information because she would –
15
            she would not provide it to me.
            Q: Okay.
16          A: Because I did ask.
            Q: So the answer is no; correct?
17          A: I don’t have the physical evidence, no.

18   (Dahlstrom Dep. at 244:3-13; see also id. at 243:11-18 (“I don’t have evidence that it was
     compromised . . . .”).)
19
            11
                 Mr. Dahlstrom testified as follows:
20
             Q: . . . I am focused on vaccines that you believe were wasted or spoiled. Do you have
     any evidence of how many vaccines were wasted or spoiled?
21
            A: I don’t.
22   (Dahlstrom Dep. at 386:9-11.)


     ORDER - 20
 1   ¶ 4.) She testifies that she did not waste any vaccines and never administered a

 2   compromised vaccine. (Id. ¶ 6.)

 3          The portion of Mr. Dahlstrom’s response related to this alleged FCA claim is

 4   confusing, difficult to follow, and includes many erroneous record citations. 12 He

 5   appears to set forth a litany of vaccine-related issues, including vaccine-related

 6   documents that are missing from Skagit County (not the Tribe or any other Defendant),

 7   purported Health Insurance Portability and Accountability Act (“HIPPA”) violations by

 8   tribal employees other than the named Defendants, the transportation of vaccines

 9   off-reservation for safekeeping during power outages or for use at Dr. Morlock’s private

10   clinic to avoid waste, and Dr. Morlock’s continued use of compromised vaccines

11   following power outages. (See Resp. at 11-14.) However, nothing in Mr. Dahlstrom’s

12   response raises a triable issue of fact.

13          Despite his litany of allegations concerning tribal vaccines, Mr. Dahlstrom again

14   fails to identify—much less prove—a single false claim made to the government arising

15   from these issues. His concerns relate to alleged mistakes or negligence, which

16   Defendants deny, but which do not—on their own—give rise to FCA liability. See U.S.

17   //

18          12
                Mr. Dahlstrom devotes nearly three pages of single-spaced text in response to this
     portion of Individual Defendants’ summary judgment motion. (See Resp. at 11-14). This
19   portion of Mr. Dahlstrom’s response violates the court’s rules that pleadings must be
     double-spaced and text must be 12-point or larger. See Local Rules W.D. Wash. LCR 10(e).
20   Accordingly, he also violates that court’s rule on the length of briefs. See id., LCR 7(e)(3). In
     addition, the record citations in this portion of Mr. Dahlstrom’s response are largely nonsensical.
     For example, he cites page 1,387 of his own declaration (see Resp. at 13), however, his
21
     declaration, including exhibits, totals only 1,014 pages (see generally Dahlstrom Decl.). Further,
     the record citations contained in footnotes 28, 29, 30, 32, and 33 do not support the points Mr.
22   Dahlstrom makes in his response. (See Resp. at 11-12.)


     ORDER - 21
 1   ex rel. Plumbers & Steamfitters Local Union No. 38 v. C.W. Roen Const. Co., 183 F.3d

 2   1088, 1092 (9th Cir. 1999) (“Mere negligence and ‘innocent mistake[s]’ are not sufficient

 3   to establish liability under the FCA.”) (quoting United States ex rel. Hochman v.

 4   Nackman, 145 F.3d 1069, 1073 (9th Cir. 1998)). Further, even if Mr. Dahlstrom had

 5   evidence of a single false claim or representation related to tribal vaccines, he has

 6   provided no evidence of Defendants’ scienter. Accordingly, the court GRANTS

 7   Individual Defendants’ summary judgment motion on Mr. Dahlstrom’s FCA claim

 8   concerning vaccine-related issues.

 9          5. Alleged Payments to Dr. Ryan Johnstun (and Other Expenses)

10          Mr. Dahlstrom alleges that Ms. Metcalf “caused to be approved approximately

11   $32,000.00” in illegal distributions of Contract Health Services (“CHS”) funds. 13

12   (Compl. ¶ 16(e).) He enumerates one such payment in his complaint—an alleged

13   $26,000.00 payment to a dentist that Mr. Dahlstrom says he refused to authorize in the

14   fall of 2015. (Id. ¶¶ 37-38.) In his complaint, he alleges that Ms. Metcalf told him that

15   this was “an emergency payment for dental care on behalf of enrolled tribal members,”

16   but the services were actually for “cosmetic-based dental care,” for which the use of CHS

17   funds is not permitted. (Id. ¶ 16(e) n.20.) In his deposition, however, Mr. Dahlstrom

18   testified that the $26,000.00 figure was “for various patients.” (Dahlstrom Dep. at

19

20

21          13
               CHS pays for “health services provided at the expense of the Indian Health Service
     from public or private medical or hospital facilities other than those of the Service.” 42 C.F.R.
22   § 136.21.


     ORDER - 22
 1   464:24-465:7.) He further testified that the $26,000.00 figure encompassed all dental

 2   care, rather than just cosmetic care. (Id.) He testified that he was “informed that no

 3   dental care could be approved . . . for [CHS] monies,” which he understood was “for just

 4   medical care.” (Id. at 466:7-12.) He admits that this is “why [he] put that claim out there

 5   . . . .” 14 (Id.)

 6            Mr. Dahlstrom provides no further detail concerning these allegedly false

 7   payments other than the above rough estimates. Indeed, the only documentation Mr.

 8   Dahlstrom provides in support of his claim is an unexplained and unauthenticated

 9   breakdown of dollar amounts and specific providers. (See Dahlstrom Dep. Ex. 19.) That

10   sheet appears to attribute $11,196.05 to Darrington Dental and $6,755.54 to Dr. Johnstun.

11   (Id.) The total of these figures is more than $8,000.00 less than the $26,000.00 Mr.

12   Dahlstrom discussed in his deposition. Mr. Dahlstrom provides no explanation as to how

13   he calculated the $32,000.00 figure that appears in his complaint. (See generally Resp.;

14   see also Compl.)

15            Defendants acknowledge that the Tribe received federal funding from CHS (now

16   “Purchased/Referred Care”) to cover dental and other medical services for tribal

17   members that were not covered by insurance. (Metcalf Decl. ¶ 5.) Cosmetic dentistry is

18
              14
                The testimony Mr. Dahlstrom provided in the declaration he filed along with his
19   response to Individual Defendants’ motion for summary judgment varied from both his
     complaint and his deposition testimony. In his declaration, he states that although Ms. Metcalf
20   ordered him to pay $32,000.000 of CHS funds to various vendors, he objected. (Dahlstrom Decl.
     ¶ 85.) He also testifies that he refused to pay $26,000.00 to Dr. Johnstun because “Dr. Johnstun
     lacked the vendor contract from which CHS funds . . . could be paid out.” (Id. ¶ 86.) He states
21
     that he “steadfastly refused to sign the payment for Dr. Johnstun because he was lacking a
     vendor contract [and] some of the reimbursements he sought was for cosmetic dentistry which
22   was prohibited by CHS funds.” (Id.)


     ORDER - 23
 1   not covered, but Ms. Metcalf declares that she has never allowed CHS payments for

 2   cosmetic dentistry. (Id.)

 3          In his response to Individual Defendants’ motion, Mr. Dahlstrom appears to base

 4   this claim on his alleged refusal “to [c]reate [Contract Support Costs (“CSC”)] (False)

 5   Documents” for the period of fiscal years 2004 to 2013. 15 (See Resp. at 14-15 (bolding

 6   omitted).) Mr. Dahlstrom did not plead these additional facts in his complaint. (See

 7   Compl. ¶¶ 16(e), 38-39; id. at 22 n.28.) Further, he cites no evidence in support of his

 8   allegations concerning CSC funds. 16 The only evidence he cites in support of his

 9   allegations concerning CSC funds is found in footnotes 43 and 44 of his responsive

10   memorandum. (See id. at 15 nn. 43-44.) Yet, the portions of the record cited in footnotes

11   43 and 44 do not relate to the use of CSC funds. (See id. at 15 n.43 (citing Dahlstrom

12   Decl. ¶ 94, which relates to the use of CHS funds for cosmetic dentistry and prescription

13   glasses); id. at 15 n.44 (citing Pope Decl. ¶ 5, Ex. 4 (“Metcalf Dep.”) at 56:2-3

14   (discussing whether the IHS required the Tribe to have a contract with an outside health

15   care provider, such as Darrington Dental, to use CHS funds to pay the outside health care

16   provider).)

17   //

18   //

19
            15
                 The ISDEAA authorizes certain CSC funding. See 25 U.S.C. § 5325(a)(2).
20          16
               The portion of Mr. Dahlstrom’s response devoted to opposing Individual Defendants’
     motion for summary judgment on this claim suffers from the same formatting infirmities as his
21
     response to the proceeding claim. See supra § II.C.4. He violates Local Civil Rule 10(a)’s
     requirements for double spacing and 12 point or larger type, and accordingly, he also violates the
22   court’s rule on the length of brief. See Local Rules W.D. Wash. LCR 7(e)(3), 10(a).


     ORDER - 24
 1          On the other hand, Ms. Metcalf provides relevant testimony on this issue. She

 2   testifies in her deposition as follows:

 3          Q: Do you recall any kind of request to have Mr. Dahlstrom put together
            financial documents related to health care reimbursements for a period of
 4          time of approximately 2004 to 2013?
            A: Say that again.
 5          Q: For some reimbursements for indirect contract costs of approximately
            one million dollars between the time period of 2004 to 2013?
 6          A: No. Indirect contract support cost is fixed during that time by IHS. So
            there would be no way to do anything other than what they provide to you
 7          for contract support costs [CSC]. So I am not sure where this going.

 8   (Metcalf Dep. at 115:2-14.)

 9          First, for the same reasons as stated above, the court will not allow Mr. Dahlstrom

10   to present new theories of liability on this alleged false claim in in response to summary

11   judgment. See supra § III.C.1. In any event, as noted above, Mr. Dahlstrom presents no

12   competent evidence in support of his revised theory of liability concerning CSC funds.

13   Accordingly, the court GRANTS Individual Defendants’ motion with respect to Mr.

14   Dahlstrom’s revised theory.

15          Moreover, the evidence that Mr. Dahlstrom provides in support of his claim that

16   dental or cosmetic dental expenses were improperly submitted and paid from CHS funds

17   is also insufficient to withstand summary judgment. Again, he fails to provide evidence

18   of the submission of a single false claim. See Kitsap Physicians Serv., 314 F.3d at 1002.

19   First, in his declaration, Mr. Dahlstrom testifies that he refused to authorize any payments

20   of CHS funds to Dr. Johnstun or for cosmetic dentistry. (Dahlstrom Decl. ¶¶ 84-86, 90.)

21   Even assuming such payments from CHS funds would be improper, Mr. Dahlstrom never

22   testifies that anyone submitted such a claim—only that he refused to authorize it. (See


     ORDER - 25
 1   id.) In support of his argument, Mr. Dahlstrom also cites to Exhibit 19 of his declaration

 2   (see Resp. at 14 n.40), but that exhibit is nothing more than an unexplained list of dollar

 3   amounts and specific providers—two of which are Darrington Dentistry and Dr. Johnstun

 4   (see Dahlstrom Dep. ¶ 90, Ex. 19). Mr. Dahlstrom describes the list as the Tribe’s “CHS

 5   outstanding billings,” but never explains what this means. (See id.) Nothing in Exhibit

 6   19 provides evidence of a specific false claim.

 7          In Kitsap Physicians, the plaintiff asserted that for ten years the defendants had

 8   submitted false claims to Medicare for medical services provided by the defendants. 314

 9   F.3d at 998. At summary judgment, the plaintiff submitted a 1987 letter from a deceased

10   doctor stating that he had become aware that some of his bills “had been altered without

11   his knowledge or consent,” notes from and the deposition of the president of the

12   physicians’ group, and the plaintiff’s recollection of statements made to him by the

13   president of the physicians’ group. Id. at 1002. The Ninth Circuit held that this evidence

14   was insufficient to withstand summary judgment because it did “not describe even one,

15   specific false claim.” Id. The same is true here.

16          Even if Mr. Dahlstrom’s evidence showed the submission of a claim, which it

17   does not, he has provided no evidence that Ms. Metcalf had actual knowledge of,

18   deliberately ignored, or recklessly disregarded the alleged fraudulent or false nature of

19   these payments. Hagood v. Sonoma Cty. Water Agency, 81 F.3d 1465, 1477-18 (9th Cir.

20   1996). At most, the parties dispute whether CHS funds may be used for dental costs.

21   (See Mot. at 16 (citing Hearing to Examine Access to Contract Health Services in Indian

22   Country, 110th Cong. 45 (June 26, 2008)) (prepared statement of Hon. Stacy Dixon,


     ORDER - 26
 1   Chair, Susanville Indian Rancheria) (“Under the CHS program, primary and specialty

 2   health care services that are not available at HIS or tribal health facilities are purchased

 3   from private and public health care providers. For example, CHS funds are used when a

 4   service is highly specialized . . . or cannot otherwise be provided due to staffing or

 5   funding issues, such as . . . dental . . . services.”); see also 6/6/19 Nedderman Decl. ¶ 20,

 6   Ex. 19 (attaching copy of the Congressional statement).) Such legal disputes are “not

 7   enough to support a reasonable inference that [the claim] was false with the meaning of

 8   the [FCA].” Hagood, 81 F.3d at 1477. Nor does such evidence meet the scienter

 9   requirement of the FCA. Id. at 1478 (indicating that to take advantage of a disputed legal

10   question “is to be neither deliberately ignorant nor recklessly disregardful”) (quoting

11   United States ex rel. Hagood v. Sonoma Cty. Water Agency, 929 F.2d 1416, 1421 (9th

12   Cir. 1991)). Accordingly, the court GRANTS Individual Defendants’ motion for

13   summary judgment on this claim.

14          6. Alleged Investments in Tribal Gambling

15          Mr. Dahlstrom alleged that the Tribe expended $250,000.00 in the pursuit of tribal

16   gaming, but “a decision was reached to disband . . . the Sauk-Suiattle Gaming

17   Commission.” (Compl. ¶ 16(f).) Mr. Dahlstrom concedes he has no evidence to support

18   this claim. (See Resp. at 15 (“Plaintiff has no responsive information.”); see also

19   Dahlstrom Dep. at 467:25-468:5 (“I’m not certain [this claim is] viable, and I don’t want

20   to waste your time or my time trying to tell you that that would be a viable claim.”).)

21   Accordingly, the court GRANTS Individual Defendants’ motion for summary judgment

22   on this claim.


     ORDER - 27
 1          7. Community Natural Medicine (“CNM”)

 2          CNM is a defunct Washington limited liability company governed by Dr. Morlock

 3   and Mr. Morlock. (See 6/6/19 Nedderman Decl. ¶ 17, Ex. 16 (attaching the Washington

 4   Secretary of State’s business information form regarding CNM).) Dr. Morlock ran a

 5   part-time private practice at CNM, focused primarily on women’s health. (Morlock Decl.

 6   ¶ 4.) Dr. Morlock declares that CNM did not provide any vaccinations; nor did it store

 7   any vaccines. (Id.)

 8          Mr. Dahlstrom’s sole allegation against CNM is its purported taking of tribal

 9   vaccines for private use. He asserts that the purported “commingling” of vaccines and

10   “other health-care resources” between the Tribe and CNM constitutes a false claim. (See

11   Compl. ¶ 74.) Nevertheless, Mr. Dahlstrom admits that he has “never personally been” to

12   CNM, does not know the value of vaccines allegedly taken there, does not know whether

13   the Tribe was reimbursed for the vaccines, does not know if the vaccines were about to

14   expire, and does not know the quantity of the vaccines allegedly transferred to CNM.

15   (See Dahlstrom Dep. at 341:1-342:20; 413:20-21.) Mr. Dahlstrom’s claim is premised on

16   a statement by Dr. Morlock, which she denies, that Ms. Metcalf “allowed [Dr. Morlock]

17   to use [tribal vaccines] for her private use in her business,” and that Dr. Morlock

18   estimated the value of the vaccines to be $30,000.00. 17 (Id. at 215:24-216:5; 413:13-19;

19   see Dahlstrom Decl. ¶ 51 (“Dr. Morlock admitted to me that she was allowed to take

20   some of the VFC stockpiles to her (CNM) business and (home) accordingly to store and

21
            17
              In his declaration, contrary to his deposition testimony, Mr. Dahlstrom declares that
22   Dr. Morlock estimated the value of the vaccines to be $90,000.00. (Dahlstrom Decl. ¶ 52.)


     ORDER - 28
 1   use VFC vaccines in her own business.”).) Dr. Morlock denies that she took tribal

 2   vaccines to CNM, denies that CNM administered vaccines, denies that she told Mr.

 3   Dahlstrom that she took the vaccines to CNM, and denies that she estimated the value of

 4   any vaccines. (Morlock Decl. ¶¶ 4-5.)

 5          Even if Mr. Dahlstrom’s allegations were true, they do not create liability under

 6   the FCA for the same reason that Mr. Dahlstrom’s other claims concerning the vaccines

 7   fail—he does not provide evidence of a single false claim presented to the government by

 8   CNM. See Campie, 862 F.3d at 898-99 (“[T]he false claim or statement must be the ‘sine

 9   qua non of receipt of state funding.’”) (quoting Ebeid, 616 F.3d at 998). Accordingly, the

10   court GRANTS Individual Defendants’ motion for summary judgment on this claim.

11          8. Summary

12          The court GRANTS Individual Defendants’ motion for summary judgment with

13   respect to all of Mr. Dahlstrom’s alleged false claims.

14   D.     Washington Medicaid Fraud FCA

15          The Washington Medicaid Fraud FCA imposes civil penalties for knowingly

16   presenting a false or fraudulent Medicaid claim for approval to Washington State. RCW

17   74.66.020(1). A claim is defined as “any request or demand made for a Medicaid

18   payment under chapter 74.09 RCW or other applicable law . . . .” RCW 74.66.010(1)(a).

19   “Knowing” and “knowingly” are defined to include situations in which a person either

20   has actual knowledge of the information or acts in deliberate ignorance or reckless

21   disregard as to the truth or falsity of the information. RCW 74.66.010(7)(a).

22


     ORDER - 29
 1          In response to Defendants’ interrogatory asking him for the “material facts” upon

 2   which he based his claim that Defendants violated the Washington Medicaid Fraud FCA,

 3   Mr. Dahlstrom stated the following in an unsigned response:

 4          In or around May through October (22), 2015, [Dr.] Morlock informed
            Plaintiff of her plan to bill the State of Washington (Medicaid fees) for
 5          administration of the VFC [Vaccines for Children] for tribal and non-tribal
            enrolled patients (on reservation or CNM), and additionally use her “hospital
 6          privileges” and enter treatment notes into patience charts that were in
            hospitals or on an outpatient basis (using an allopathic practitioner’s medical
 7          license to serve as basis for seeking Medicaid reimbursements)–in order to
            generate additional Medicaid/Medicare based reimbursements for providing
 8          -in-person visits to patients at bedside despite the fact that she was informed
            that this activity would be fraudulent in nature. Further, Defendant [Dr.]
 9          Morlock also advised that she would be performing midwifery work on the
            Sauk-Suiattle Indian Reservation, would be utilizing the services of a doula
10          and seek state or (federal) payments for performing childbirth related
            medical care and delivering babies on the reservation and/or alternatively at
11          CNM. Additionally, Plaintiff is made aware of Defendant [Dr.] Morlock’s
            efforts to compel payments from Medicaid –ostensibly under the guise that
12          her services was provided by an allopathic service provider and supervision.

13   (6/6/19 Nedderman Decl. ¶ 16, Ex. 15 at 40.) Mr. Dahlstrom added nothing in support of

14   this claim in his response to Individual Defendants’ motion for summary judgment. (See

15   generally Resp.; see also Reply at 10 (noting Mr. Dahlstrom’s lack of response).)

16          Mr. Dahlstrom’s unsigned and unverified interrogatory response is insufficient to

17   raise a genuine factual dispute meriting trial. Federal Rule of Civil Procedure 33(b)

18   states that interrogatories must be answered “in writing under oath” and “[t]he person

19   who makes the [interrogatory] answers must sign them.” Fed. R. Civ. P. 33(b)(3), (5).

20   Mr. Dahlstrom failed to comply with this rule. (6/6/19 Nedderman Decl. ¶ 16, Ex. 15 at

21   71 (attaching unsigned verification page).) He had the opportunity to correct this error in

22   response to Individual Defendants’ motion for summary judgment (see MSJ at 18 (noting


     ORDER - 30
 1   that Mr. Dahlstrom’s interrogatory responses were “unsigned” and “unsworn.”)), but

 2   again failed to do so (see generally Resp.). Accordingly, the court declines to consider

 3   his interrogatory response in opposition to Individual Defendants’ motion. See Schwartz

 4   v. Compagnie General Transatlantique, 405 F.2d 270, 273 (2d Cir. 1968); Kincaid v.

 5   Anderson, 681 F. App’x 178, 181 (4th Cir. 2017) (“Although interrogatory answers are

 6   appropriate materials for summary judgment purposes, Fed. R. Civ. P. 56(c)(1)(A), [the

 7   plaintiff’s] responses here were not properly attested, and the district court did not abuse

 8   its discretion in refusing to accept them.”); Chen v. Shanghai Cafe Deluxe, Inc., No.

 9   17CV02536 (DF), 2019 WL 1447082, at *10 (S.D.N.Y. Mar. 8, 2019) (“Where

10   interrogatory responses are not verified, as required by Rule 33(b)(3) of the Federal Rules

11   of Civil Procedure, they cannot be relied upon to oppose summary judgment.”) (citing

12   Cavanugh v. Ford Motor Co., No. 13cv4584 (JS) (SIL), 2017 WL 2805057, at *7

13   (E.D.N.Y. June 9, 2017) (holding that unverified answers to interrogatories cannot

14   “create a genuine issue of material fact that would allow Plaintiffs to survive summary

15   judgment”).

16          Because Mr. Dahlstrom fails to come forward with any competent evidence in

17   support of his claim under the Washington Medicaid Fraud FCA, the court GRANTS

18   Individual Defendants’ motion for summary judgment and dismisses this claim.

19   E.     Claims for Retaliation under the FCA and the Washington Medicaid Fraud
            FTA
20
            The federal and Washington statutory provisions governing retaliation claims
21
     under the FCA and the Washington Medicaid Fraud FCA, respectively, mirror one
22


     ORDER - 31
 1   another. Compare 31 U.S.C. § 3730(h), with RCW § 74.66.090. Although the court

 2   found no Washington case interpreting RCW 74.66.090, numerous courts interpreting

 3   similar state FCA provisions have repeatedly held that such state statutes are modeled

 4   after or substantially track the federal FCA. See, e.g., United States ex rel. Absher v.

 5   Momence Medows Nursing Ctr., Inc., 764 F.3d 699, 704 n.5 (7th Cir. 2014) (stating that

 6   Illinois false claims act “closely mirrors the [federal] FTC”); United States ex rel. Thayer

 7   v. Planned Parenthood of the Heartland, 765 F.3d 914, 916 n.1 (8th Cir. 2014) (“Because

 8   the FCA and the [Iowa] FCA are nearly identical, case law interpreting the FCA also

 9   applies to the [Iowa] FCA.”); New York v. Amgen Inc., 652 F.3d 103, 109 (1st Cir. 2011)

10   (“Given the substantive similarity of the state FCAs invoked here and the federal FCA

11   with respect to the provisions at issue in this litigation, the state statutes may be construed

12   consistently with the federal act.”); State v. Alius Fin., S.A., 116 P.3d 1175, 1184 (Cal.

13   2005) (“[T]he CFCA ‘is patterned on similar legislation’ and it is appropriate to look to

14   precedent construing the equivalent federal act.”) (internal citation omitted). Due to the

15   common language, and relatively paucity of judicial interpretation of many state FCAs,

16   federal courts have applied federal case law to numerous state FCAs. 18 Mr. Dahlstrom

17
            18
               See, e.g., Alius Fin., 116 P.3d at 1184 (California); Payne v. District of Columbia, 773
18   F. Supp. 2d 89, 97 n.4 (D.D.C. 2011) (District of Columbia); United States ex rel. Heater v. Holy
     Cross Hosp., Inc., 510 F. Supp. 2d 1027, 1033 n.5 (S.D. Fla. 2007) (Florida); Cade v.
19   Progressive Cmty. Healthcare, Inc., No. 1:09-cv-3522-WSD, 2011 WL 2837648, at *3 (N.D.
     Ga. July 14, 2011) (Georgia); United States ex rel. Woodruff v. Haw. Pac. Health, 560 F. Supp.
20   2d 988, 997 n.7 (D. Haw. 2008) (Hawaii); Thayer, 765 F.3d at 916 n.1 (Iowa); United States ex
     rel. Humphrey v. Franklin-Williamson Human Servs., Inc., 189 F. Supp. 2d 862, 867 (S.D. Ill.
     2002) (Illinois); Thomas v. EmCare, Inc., No. 4:14-cv-00130-SEB, 2015 WL 5022284, at *2 n.2
21
     (S.D. Ind. Aug. 24, 2015) (Indiana); Scannell v. Att’y Gen., 872 N.E.2d 1136, 1138 n.4 (Mass.
     App. Ct. 2007) (Massachusetts); United States v. Bon Secours Cottage Health Servs., 665 F.
22   Supp. 2d 782, 783 n.2 (E.D. Mich. 2008) (Michigan); Amgen, 652 F.3d at 109 (New Mexico);


     ORDER - 32
 1   pleads no facts that distinguish his state and federal retaliation claims. (See generally

 2   Compl.) Accordingly, the court looks to federal precedent for guidance and interprets

 3   and applies the state and federal statutory provisions concerning retaliation

 4   coterminously.

 5          Individual Defendants contend that because they are not employers, they may not

 6   be held liable for retaliation under either the FCA or the Washington Medicaid Fraud

 7   FCA. (See MSJ at 20-21, 22; Reply at 10.) “[T]he overwhelming majority of courts . . .

 8   have held that the current version of [31 U.S.C.] § 3730(h) does not create a cause of

 9   action against supervisors sued in their individual capacities.” Brach v. Conflict Kinetics

10   Corp., 221 F. Supp. 3d 743, 748 (E.D. Va. 2016) (citing Howell v. Town of Ball, 827 F.3d

11   515, 529-30 (5th Cir. 2016), and district court cases). A 2009 amendment to the FCA

12   removed the express reference to retaliatory acts committed by an “employer.” See

13   Howell, 827 F.3d at 529. However, examining “the changes to [31 U.S.C.] § 3730(h) as

14   a whole,” the Fifth Circuit concluded that Congress deleted the reference to an

15   “employer,” “not to provide liability for individual, non-employer defendants,” but to

16   broaden the class of FCA plaintiffs to include not only “employees,” but “contractors”

17   and “agents” as well. Id. at 529-30. The Fifth Circuit noted that prior to the amendment,

18   federal courts uniformly held that the FCA created a cause of action against only a

19   plaintiff’s employer. Id. at 530. The Fifth Circuit concluded that Congress would not

20
     United States ex rel. Pervez v. Beth Israel Med. Ctr., 736 F. Supp. 2d 804, 816 (S.D.N.Y. 2010)
21
     (New York); United States v. Planned Parenthood, 21 F. Supp. 3d 831 n.24 (S.D. Tex. 2014)
     (Texas); Ping Chen ex rel. United States v. EMSL Analytical, Inc., 966 F. Supp. 2d 282, 305
22   (S.D.N.Y. 2013) (New York).


     ORDER - 33
 1   have overturned this precedent by mere implication when it deleted the term “employer,”

 2   but would have only done so by the insertion of express language expanding liability. Id.

 3   This court agrees with the Fifth Circuit’s analysis 19 and, because the court looks to

 4   federal precedent to aid its interpretation of the Washington statute, GRANTS Individual

 5   Defendants’ summary judgment motion on both Mr. Dahlstrom’s FCA retaliation claim

 6   and his Washington Medicaid Fraud FCA retaliation claim. 20

 7   F.     Attorney’s Fees & Order to Show Cause

 8          Individual Defendants seek an award of attorney’s fees under the FCA pursuant to

 9   31 U.S.C. § 3730(d)(4) and under the Washington Medicaid Fraud FCA pursuant to

10   RCW 74.66.070(d)(4). Under both statutes, the court may award attorney’s fees against

11   Mr. Dahlstrom if his action “was clearly frivolous, clearly vexatious, or brought primarily

12   for the purposes of harassment.” See 31 U.S.C. § 3730(d)(4); RCW 74.66.070(d)(4).

13          An action is “clearly frivolous” when the argument is wholly without merit, or

14   when the result is obvious. See Pfingston v. Ronan Eng’g Co., 284 F.3d 999, 1006 (9th

15   Cir. 2000). “An action is ‘clearly vexatious’ or ‘brought primarily for purposes of

16   harassment’ when the plaintiff pursues the litigation with an improper purpose, such as to

17   annoy or embarrass the defendant.” Id. (citing Patton v. Cty. of Kings, 857 F.2d 1379,

18

19
            19
                 The court found no case authority from the Ninth Circuit on this issue.
20          20
              Individual Defendants also contend that they are entitled to summary judgment on Mr.
     Dahlstrom’s retaliation claims because he lacks the fundamental evidence to demonstrate the
21
     elements of the claims and because the claims are barred by res judicata. (MSJ at 19-20, 21-22.)
     Because the court concludes that Individual Defendants are entitled to summary judgment on the
22   grounds discussed above, it does not reach these issues.


     ORDER - 34
 1   1381 (9th Cir. 1988). The Ninth Circuit “stress[es]” that the district court is required to

 2   “make detailed findings in support of any award” and that an award of such fees “is

 3   reserved for rare and special circumstances.” Id. at 1006-07. This case is one such rare

 4   and special circumstance.

 5          Mr. Dahlstrom failed to substantiate for purposes of summary judgment even one

 6   of his seven FCA claims. See supra § III.C.1.-8. Although establishing a false claim

 7   requesting payment is the “sine qua non” of an FCA claim, see Campie, 862 F.3d at

 8   898-99; see also Kitsap Physicians Serv., 314 F.3d at 1002, Mr. Dahlstrom failed to

 9   establish even this most elemental aspect of any of his alleged FCA claims. See supra

10   § III.C.1-8. His FCA claims were based on little more than rumor and supposition. See

11   id. Despite his managerial positions with the Tribe, hard facts and documentation in

12   support of his claims were in short supply. See id. Indeed, despite his voluminous

13   filings, his claims were supported by virtually no tangible evidence. See id. He provided

14   no admissible evidence at all in support of his Washington Medicaid Fraud FCA claim.

15   See supra § II.D. Based on this record, the court must conclude that his claims are

16   frivolous.

17          Further, many of Mr. Dahlstrom’s allegations against Individual Defendants are

18   scurrilous and potentially damaging to their professional reputations. For example, in his

19   responsive memorandum, Mr. Dahlstrom accused Dr. Morlock of “actively and serially

20   injecting [the Tribe’s] children, youth and families,” and other patients, with “spoiled”

21   and “expired” vaccines. (Resp. at 3.) Yet, he presented no evidence that any of the

22   vaccines were contaminated or compromised or that any such vaccine was ever used on a


     ORDER - 35
 1   patient. See supra § III.C.4. Further, he argued that Individual Defendants should be

 2   liable for “their false claims act violations” not because they submitted false claims to the

 3   government, but rather because “they have threatened the very public policy mandates to

 4   protect the tribes [sic] vital resource, that is the protection of their most previous [sic] and

 5   vulnerable.” (Resp. at 22.) Based on this record, and given the paucity of evidence in

 6   support of his FCA and Washington Medicaid Fraud FCA claims, the court also

 7   concludes that Mr. Dahlstrom’s claims were clearly vexatious and brought for the

 8   primary purpose of harassing and embarrassing Individual Defendants.

 9          Accordingly, the court GRANTS Individual Defendants’ motion for an award of

10   attorney’s fees pursuant to both 31 U.S.C. § 3730(d)(4) and RCW 74.66.070(d)(4).

11   Within fourteen days of the filing date of this order, Individual Defendants shall file a

12   motion setting forth the reasonable fees and expenses they incurred in bringing their

13   motion for summary judgment and conducting any necessary preceding discovery.

14   Individual Defendants shall file and note their motion in accordance with the court’s local

15   rules. See Local Rules W.D. Wash. LCR 7.

16          The court notes that, under 31 U.S.C. § 3730(d)(4), the court may only award

17   attorney’s fees against Mr. Dahlstrom and not his counsel. Pfingston, 284 F.3d at 1006

18   (“The plain language of the False Claims Act does not indicate that fees may be awarded

19   against an attorney. . . . In the absence of any indication that Congress intended a

20   different result, we hold that the award of attorneys’ fees against an attorney is not

21   authorized by the False Claims Act.”) “Of course, an attorney may be liable for fees

22   under separate authority, such as 28 U.S.C. § 1927.” Id. at 1006, n.5. In addition, the


     ORDER - 36
 1   court may find an attorney liable for fees under Federal Rule of Civil Procedure 11(b),

 2   see Fed. R. Civ. P. 11(b), or pursuant to its inherent authority, see Fink v. Gomez, 239

 3   F.3d 989, 992 (9th Cir. 2001) (“[T]he district court has the inherent authority to impose

 4   sanctions for bad faith, which includes a broad range of willful improper conduct.”).

 5          The court notes that this action would likely have been dismissed shortly after its

 6   inception had Mr. Dahlstrom’s counsel not appeared herein. (See OSC; see also Not. of

 7   Appearance.) Further, Mr. Dahlstrom’s counsel signed the responsive memorandum,

 8   which contains the scurrilous and unsupported statements about Individual Defendants

 9   noted above. (See Resp. at 24.) Accordingly, the court ORDERS Mr. Dahlstrom’s

10   counsel, within 14 days of the filing date of this order, to show cause why the court

11   should not impose a portion of its attorney fees award, if any, against him personally

12   pursuant to 28 U.S.C. § 1927, Rule 11(b), or its inherent authority. Individual

13   Defendants may also file a response to the court’s order to show cause within the same

14   time limit. The parties should limit their responses to no more than 10 pages.

15   G.     Individual Defendants’ Motions in Limine

16          On August 26, 2019, Individual Defendants filed motions in limine. (See MIL.)

17   In light of the court’s ruling herein granting Individual Defendants’ motion for summary

18   judgment, the court DENIES the motions in limine as MOOT.

19                                   IV.    CONCLUSION

20          Based on the foregoing analysis, the court GRANTS Individual Defendants’

21   motion for summary judgment (Dkt. # 64) and DISMISSES Mr. Dahlstroms’ complaint

22   WITH PREJUDICE. The court also GRANTS Individual Defendants’ motion for an


     ORDER - 37
 1   award of attorney fees pursuant to 31 U.S.C. § 3730(d)(4) and RCW 74.66.070(d)(4).

 2   Within fourteen days of the filing date of this order, Individual Defendants shall file a

 3   motion setting forth the reasonable fees and expenses described above and shall file and

 4   note their motion in accordance with the court’s local rules.

 5          In addition, within 14 days of the filing date of this order, the court ORDERS Mr.

 6   Dahlstrom’s counsel to SHOW CAUSE why the court should not apportion part of its

 7   award of fees against him personally pursuant to 28 U.S.C. § 1927, Rule 11(b), or the

 8   court’s inherent authority. Individual Defendants may also respond to the court’s order to

 9   show cause within the same time limit. The parties shall limit their responses to the

10   court’s order to show cause to no more than 10 pages.

11          Finally, the court DENIES Individual Defendants’ motions in limine (Dkt. # 77) as

12   MOOT.

13          Dated this 29th day of August, 2019.

14

15                                                     A
                                                       JAMES L. ROBART
16
                                                       United States District Judge
17

18

19

20

21

22


     ORDER - 38
